Citation Nr: 1601036	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  10-33 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a sleep disorder. 

3.  Entitlement to service connection for a bilateral shoulder disability. 

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a persistent rash.

6.  Entitlement to service connection for a bilateral knee disability.

7.  Entitlement to service connection for a bilateral hip disability.

8.  Entitlement to service connection for a psychiatric disability, to include stress,
depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1992, including a tour of duty in the Southwest Asia Theater of Operations.

This matter is before the Board of Veterans Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia South Carolina.  

In May 2015, the Board granted entitlement to service connection for vertigo, and remanded the issues of service connection for bilateral hearing loss, a sleep disorder, headaches, a persistent rash, a bilateral shoulder disability, right and left ankle disabilities, a bilateral knee disability, a bilateral hip disability, neuropathy of the bilateral lower extremities, and stress and depression, for further development.  In August and November 2015 rating decisions, the RO granted entitlement to service connection for right and left ankle disabilities, and right and left lower extremity radiculopathy.  

The issues of entitlement to service connection for a sleep disorder, headaches, a persistent rash, a bilateral shoulder disability, a bilateral knee disability, a bilateral hip disability, and a psychiatric disorder other than general anxiety disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran does not have bilateral hearing loss for VA purposes. 


CONCLUSION OF LAW

The criteria for an award of service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In letters dated in January 2008 and August 2010, the RO satisfied its duty to notify the Veteran under the VCAA as codified at 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Kent v. Nicholson, 20 Vet. App. 1 (2006).

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claim decided herein that fully address the criteria for deciding the claim.   

The claim was remanded in May 2015 in order to afford the Veteran an additional VA examination.  This examination was completed in July 2015 and is adequate.  As such, there has been substantial compliance with the terms of the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases, including sensorineural hearing loss, as disease of the nervous system, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any disability that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a disability or injury occurred in service alone is not enough.  There must be disability resulting from that disability or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Organic diseases of the nervous system are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).  See also Hensley v. Brown, 5 Vet. App. 155 (1993). 

The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

The Veteran is competent to describe his difficulty hearing over the years, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a disability capable of lay observation because it relies upon audiometric testing. Savage v. Gober, 10 Vet. App. 488 (1997), Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In this case, the Veteran's service treatment records do not indicate findings of hearing loss for VA purposes.  A review of the Veteran's post-service outpatient records also do not indicate that the Veteran has hearing loss, including a July 2010 private audiological examination and a November 2004 evaluation at the Portsmouth Naval Medical Center.  In addition, the Veteran was afforded VA examinations dated in March 2010 and July 2015.  However, neither of these examinations indicated bilateral hearing loss for VA purposes. 

Based on the foregoing, the Board finds that service connection for bilateral hearing loss is not warranted in this case.  While the Veteran may have been exposed to acoustic trauma in military service, the hearing loss evidenced in the VA and other reports does not rise to a level that is recognized as disabling for purposes of service connection.  And as noted above, in the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In so holding, the Board finds that the Veteran's report of decreased hearing acuity to be competent and credible evidence supportive of his claim.  However, according to the applicable law, his hearing loss must reach a certain threshold of impairment.  The Board notes that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110.  The Court has held that the term "disability," which is not specifically defined by statute, "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To the extent that the Veteran believes that he meets the regulatory definition of hearing loss disability under 38 C.F.R. § 3.385, such a determination requires audiometric testing and interpretation by an audiologist.  38 C.F.R. §§ 3.385, 4.85 (2015).  This is a matter requiring medical expertise.  As a lay person, the Veteran's opinion would not be competent. 

There is no competent evidence of hearing loss disability as defined in 38 C.F.R. § 3.385; the weight of the evidence is against the claim.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

In May 2015, the migraine and skin claims were remanded for a VA examination in order to determine whether any of the Veteran's complaints were attributable to a known diagnostic entity and, if so, to provide opinions regarding whether the disability was incurred or aggravated as a result of active service.  If no diagnosed disability was found, an opinion regarding undiagnosed illness was sought.  

A VA examination was afforded the Veteran in July 2015.  The examiner gave a negative opinion regarding both disabilities, finding that military documents did not show the Veteran having skin disease dermatographism or a persistent headache problem while he was an active duty.  The examiner did not offer an undiagnosed illness opinion or comment on the Veteran's statements regarding symptoms in service or the 1975 treatment report.  An aggravation opinion was also not offered.

The Veteran's knee, hip, and shoulder claims were also remanded for examination in order to determine diagnoses related to the Veteran's claims and provide opinions regarding whether such disabilities were related to active service.  If no diagnosed disabilities were found, an opinion regarding undiagnosed illness was requested.  In this regard, the Veteran reported that his MOS often required him to lift heavy equipment.  His work on the flight line required him to spend a lot of time working on his feet and his knees.  The Veteran reported that the stress on his musculoskeletal system over the course of his 20 year military career caused him to develop shoulder, ankle, knee, and hip disabilities. 

The Veteran was afforded a VA examination in July 2015 in connection with his knees, hips, and shoulders.  The examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report.  The Veteran was diagnosed with left knee meniscal tear, right and left knee degenerative arthritis, bilateral osteoarthritis of the hips, bilateral trochanteric pain syndrome (includes trochanteric bursitis) of the hips, and bilateral shoulder strain.  

With respect to the knee claim, the Veteran reported that in 1989 he started having pain in his knee joints more on the left side.  The pain on the right knee gradually subsided, but the left knee pain continued.  The Veteran was evaluated and told that the knee problem is due to routine wear and tear.  The Veteran continued to have pain and, in 2010, the pain got worse and the Veteran had difficulty ambulating and keeping his legs straight.  The examiner reported that the Veteran was reevaluated and treated surgically for medial meniscus injury in 2010.  After surgery, the Veteran continued to have soreness and pain on the medial aspect of the left knee and the examiner noted that the Veteran was not able to run because of the left knee problem and had to be extra careful walking on hard surfaces.  It was indicated that the left knee has periodically given way.  The Veteran has a brace that he uses periodically when he has increased pain.  X-rays showed, on the left, mild to moderate narrowing of the medial joint space and, on the right, slight loss of the medial joint compartment. 

With respect to the hips, the Veteran reported that from 2010 onwards he had pain in the groins and in the medial aspect of the thighs bilaterally.  The pain was noted to be intermittent and, at times when lying in bed, the Veteran had cramping in the groins and in the medial aspect of his thighs.  He also reported soreness over the lateral aspect of the right hip area.  There was no history of any trauma to the hip joints and the Veteran reported taking over-the-counter medications for relief of pain.  X-rays indicated minimal degenerative changes of the bilateral hip joints.

With respect to the shoulders, the Veteran reported that in 1975 he noticed stiffness in both shoulders and also in the midline of the back.  He indicated that the stiffness continued periodically to the present.  The Veteran would move his shoulders around to clear the stiffness and was noted to have difficulty reaching overhead. The Veteran also reported intermittent pain in the shoulders.   There was no history of any trauma to the shoulder joints and x-rays were essentially normal.  

After examination, the examiner provided negative opinions, finding that military documents did not show shoulder problems, a hip problem, or any knee problem while the Veteran was in active duty.  The examiner also noted that the Veteran's current history showed that his hip problem started in 2010 onwards.  The examiner did not offer an undiagnosed illness opinion or comment on the Veteran's statements regarding symptoms in the military.  The examiner also did not address the Veteran's statements regarding stress on his musculoskeletal system over the course of his 20 year military career that he contends caused him to develop shoulder, ankle, knee, and hip disabilities in service.  An aggravation opinion was also not offered.

Finally, the Board remanded the Veteran's psychiatric and insomnia claims in order to determine the etiology of the Veteran's insomnia and diagnosed general anxiety disorder.  In this regard, the Veteran complained of nocturia in June 1998, and a December 2003 private treatment note showed complaints of insomnia.  The Veteran, in a May 2008 statement, related his insomnia to stress and depression and, in a February 2008 statement, described several in service incidents which caused him distress.  An October 2001 private treatment note showed an assessment of "situational anxiety with possible general anxiety disorder and recently diagnosed panic attacks, provisional."  In addition, a January 2015 VA examination diagnosed general anxiety disorder, but found no PTSD or any other psychiatric disorder.  Vet Center records dated in 2014 indicated an assessment of PTSD. 

The Veteran was afforded a VA examination dated in July 2015.  The examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report.  The Veteran was again diagnosed with general anxiety disorder, which the examiner stated was not related to military service.  The examiner also specifically found that there was no other psychiatric diagnosis, to include PTSD.  However, the examiner did not comment on the Veteran's accounts of stressful circumstances in service that may have caused his anxiety, and the examiner did not comment on the 2014 Vet Center assessment of PTSD.  Finally, the examiner also did not offer an opinion regarding insomnia.

The July 2015 VA opinions are inadequate.  The examiner did not address the Veteran's statements regarding his symptoms and disabilities in service and the continuity of such symptoms after service to the present.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Aggravation opinions requested in the May 2015 Board remand were also not addressed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as the examiner did provide definite diagnoses with respect to the claimed joint, skin and headache disabilities, and further opinion regarding the presence of an undiagnosed illness is not required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The July 2015 VA examination report shows the Veteran reported that he had been evaluated for his skin disability and knee pain, and also noted that he had undergone surgery, meniscus debridement, on his left knee.  VA must attempt to obtain these records.  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, and authorize VA to obtain non-VA records.  This should include records related to the evaluations of the Veteran's skin and knees identified in the July 2015 VA examination report, and records of the 2010 left knee surgery.  Updated VA treatment records should also be obtained.

If any requested records cannot be obtained, the Veteran should be informed; and told of the efforts made and the further actions that will be taken with regard to the claim.  The Veteran may submit medical records directly to VA.

2.  Arrange for the Veteran to undergo VA examinations to determine whether the claimed disabilities are related to service.  The claims folder must be reviewed.  The examiner should provide reasons for all opinions.  

With respect to the headache (migraine) and skin claims, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's migraines and dermatographia began in service or are otherwise the result of a disease or injury in service.  The examiner should note (i) an April 1975 service treatment record showing that the Veteran had a rash on his shoulder and neck, and the Veteran's reports that this disability has occurred intermittently since military service, (ii) the Veteran's report that he began having headaches in 1992 that have continued to the present.

The examiner should opine whether any diagnosed illness is one without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

The examiner should also state whether the Veteran's reports, if accepted would be sufficient to establish a link between current disability and a disease or injury in service.  If sufficient, the examiner should state whether there is any medical reason for rejecting the Veteran's reports.

With respect to the knee, hip, and shoulder claims, state whether it is at least as likely as not (50 percent or greater probability) that the left knee meniscal tear, right and left knee degenerative arthritis, bilateral osteoarthritis of the hips, bilateral trochanteric pain syndrome (includes trochanteric bursitis) of the hips, and bilateral shoulder strain began in service or are the result of a disease or injury in active service.

The examiner should comment on the Veteran's reports that (i) he started having pain in his knee joints in 1989, while in service, and that this pain, more on the left that the right, has continued to the present eventually leading to left knee surgery in 2010, (ii) in 1975, he noticed stiffness in both shoulders and also in the midline of the back and that the stiffness continued periodically to the present, (iii) he had a lot of stress on his musculoskeletal system over the course of his 20 year military career that led to shoulder, knee, and hip disabilities, including lifting heavy equipment and work on the flight line that required him to spend a lot of time working on his feet and his knees.  

The examiner should opine whether any diagnosed illness is one without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

The examiner should also state whether the Veteran's reports, if accepted would be sufficient to establish a link between current disabilities and a disease or injury in service.  If sufficient, the examiner should state whether there is any medical reason for rejecting the Veteran's reports.

With respect to the Veteran psychiatric and insomnia claims, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed general anxiety disorder was incurred or aggravated as a result of active service.  The examiner is specifically requested to comment on the Veteran's accounts of stressful circumstances in service that may have caused his anxiety, and the 2014 Vet Center assessment of PTSD.  The examiner should specifically indicate whether the Vet Center assessment was made in error or if such disability is remission.  Romanowsky, v. Shinseki, 26 Vet. App. 303 (2013).    

The examiner should determine whether the Veteran has a separate diagnosis related to insomnia and, if so, state the diagnosis.  If a separate sleep disorder is diagnosed, state whether it is at least as likely as not (50 percent or greater probability) that such diagnosed sleep disorder was incurred or aggravated as a result of active service.

The examiner should opine whether any diagnosed illness is one without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

The examiner should also state whether the Veteran's reports, if accepted would be sufficient to establish a link between current disabilities and a disease or injury in service.  If sufficient, the examiner should state whether there is any medical reason for rejecting the Veteran's reports.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


